OWEN, Judge.
In this action against the surety on a contractor’s license bond, the trial court dismissed with prejudice the amended complaint for failure to allege a cause of action within the bond.
The bond was conditioned upon the principal protecting the owner of premises upon which the principal (contractor) performed any work against all loss or damage occasioned by the negligence of the principal in failing to promptly execute and protect all work done by him, and from all loss or damage occasioned by or arising in any manner from such work.
The complaint alleged that while the bond was in effect the principal entered into a contract to construct a swimming pool on the use-plaintiffs’ premises but that after entering upon said work he thereafter abandoned the same and left it incomplete and in an unusable condition. In our opinion this states a cause of action under the bond in that it alleges that the principal has not protected the owner of premises upon which he did work against loss or damage occasioned by his negligence in failing to promptly execute and protect the work.
The order dismissing the amended complaint with prejudice is reversed and this cause remanded for further proceedings.
Reversed and remanded.
CROSS and MAGER, JJ., concur.